EX‑35.9 (logo) TORCHLIGHT ANNUAL COMPLIANCE STATEMENT CERTIFICATION WFRBS Commercial Mortgage Trust 2012-C7, Commercial Mortgage Pass-Through Certificates, Series 2012-C7 (the “Trust”) I, Jacob Baron, on behalf of Torchlight Loan Services, LLC, as special servicer (the “Certifying Servicer”), certify to RBS Commercial Funding Inc., the Depositor, each Other Depositor and their respective officers, directors and affiliates, and with the knowledge and intent that they will rely upon this certification, that: 1.
